Title: 10th.
From: Adams, John Quincy
To: 


       We had not obtained leave to be absent from College, and were therefore obliged to be at meeting, in Cambridge, to-morrow, or to submit to the fine. This morning therefore, between 9 and ten, we left Haverhill, with beautiful weather, but sloppy riding, as a great deal of snow, was melted by the rain last night: we got to the half way tavern by twelve, we stop’d and dined there, after which we again proceeded; and arrived at College while the prayer bell was tolling, just before Sun Set. Foster quitted us in Mystic, and went to Boston. Soon after prayers I heard with equal grief and surprize, that Judge Dana was seized with an apoplectic, and paraletic fit, on thursday in the forenoon: that his life was for sometime despaired of, and that he is still in a very dangerous situation. To me, he has been a second father, and his instructions, though too much neglected at the Time when he gave them, have since been more attended to; and have at least check’d some of my failings, and were calculated to reform them entirely. I have therefore reason to revere him in a peculiar manner: but a man of his Talents and virtues, filling one of the most important offices in the State, is precious to the whole Commonwealth; and should his disease prove fatal, his loss will not be easily repaired.
      